DETAILED ACTION
This Office action is in response to the Amendment filed on 05/14/2021.
Claims 1-3, 7-9, 24-25, and 29-30 have been amended.
	Claims 6, 14-23, and 28 have been canceled.
	Claims 1-5, 7-13, 24-27, and 29-33 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 05/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16709509 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 11-12 of Amendment’s Remarks, filed 05/14/2021, with respect to Claims 1-5, 7-13, 24-27, and 29-33 have been fully considered and are persuasive.  Therefore, the 102 rejection of 2-4 and 24-26 has been withdrawn. The 112(b) rejection of claims 3 and 35 has been withdrawn. The Double Patenting rejection of claims 1-13 and 24-33 have been withdrawn.
Allowable Subject Matter
Claims 1-5, 7-13, 24-27, and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the last office action and the most recent response creates a clear record as to why the claims are now allowable and no further statement is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BAOTRAN N. TO
Primary Examiner
Art Unit 2435



/BAOTRAN N TO/Primary Examiner, Art Unit 2435